DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, system claims 8-14 are directed to one or more processors, and appliance claims 15-20 are directed to one or more processors.  Thus the claims are directed to a process, machine and machine, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite delivering a recommendation to a user, including accessing, inferring, generating and delivering steps.  
The limitations of accessing, inferring, generating and delivering, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite accessing automatically information comprising a body position of a user; inferring automatically a user preference from a plurality of user behaviors; generating automatically an adaptive recommendation 
That is, other than reciting one or more processors and a positionally-aware device, the claim limitations merely cover commercial interactions, including marketing or sales activities or behaviors, as well as managing personal behavior, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include one or more processors and a positionally-aware device.  The one or more processors and positionally-aware device in the steps are recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors and a positionally-aware device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

 Under step 2B of the analysis, the claims include, inter alia, one or more processors and a positionally-aware device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.

As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Reisman (US 20030229900 A1).
As per claim 1, Reisman discloses a computer-implemented method, comprising:
accessing automatically information comprising a body position of a user, wherein the information is determined by a positionally-aware device (i.e., presentation also includes recognizing and responding appropriately to user "input" and/or "signals" of any kind that may be provided for, including keyboard, character recognition, touchpad, pointing device, haptic, microphone/speech, and camera, as 
inferring automatically a user preference from a plurality of user behaviors (i.e., various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444);
generating automatically an adaptive recommendation that is based upon the inferred user preference and the body position information; and delivering automatically the recommendation to the user (i.e., Just as a user traverses a hypermedia resource tree in (path) ways he defines, based on recommendations and options that are authored in, he traverses hypertime trees corresponding to those resources in (temporal) ways he defines, based on recommendations and options that are authored in, ¶ 0215).
As per claim 2, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein one behavior of the plurality of behaviors is a direction of gaze of the user (i.e., "Presentation" is meant to include any means of making a resource sensible to a human user, including visual display and audio, as well as any other sensible presentation such as used in current and future virtual or augmented reality systems affecting the sight, sound, touch, haptic, smell, taste, motion sensing, heat sensing, neural or other physiological interface, ¶ 0045).
As per claim 3, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein the inferring of the preference is based upon the application of a plurality of inference weightings that are determined in 
As per claim 4, Reisman discloses inferring automatically the user preference, wherein the user preference is inferred from an automatic analysis of pictorial-based information, wherein the automatic analysis is performed through application of a computer-implemented neural network (i.e., Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444).
As per claim 5, Reisman discloses delivering automatically the recommendation to the user, wherein the recommendation is delivered kinesthetically (i.e., "Presentation" is meant to include any means of making a resource sensible to a human user, including visual display and audio, as well as any other sensible presentation such as used in current and future virtual or augmented reality systems affecting the sight, sound, touch, haptic, smell, taste, motion sensing, heat sensing, neural or other physiological interface, ¶ 0045).
As per claim 6, Reisman discloses delivering automatically the recommendation, wherein the recommendation comprises an appliance self-propelling (i.e., These devices, device sets, and systems are meant to be representative of the full range of current and future devices and configurations that may be suitable for use by a user or group of users to view hypermedia content such as ITV, whether in a home or 
As per claim 7, Reisman discloses delivering automatically to the user an explanation for the recommendation, wherein the explanation is in a natural language format and comprises reasoning for the recommendation (i.e., Extending the discussion above, it is noted that the concepts of personalization/customization, as emphasized in interactive media, and channelization, as applied in more traditional media and as extended herein, might, in various embodiments, be related and/or complementary. Personalization as applied on the Web and proposed in emerging digital TV services focuses on building a customized experience tuned to the desires and interests of the user, ¶ 0751).
As per claims 9 and 16, Reisman discloses infer automatically the user preference from the plurality of user behaviors, wherein the inference of the user preference is based upon a mobility inference (i.e., The databases might include a personal organizer, and the context data might include location data from a schedule and/or from a GPS or other location service, as well as data on relationships, such as to infer that if the user has a meeting with person 1 now, he might be asking about person 2 who is a colleague or friend of person 1. This might also include a history database, and learning processes to tune the inference process, ¶ 0610).

Claims 8 and 10-14 are rejected based upon the same rationale as the rejection of claims 1 and 3-7, respectively, since they are the system claims corresponding to the method claims.
Claims 15 and 18-20 are rejected based upon the same rationale as the rejection of claims 1, 3, 4 and 6, respectively, since they are the appliance claims corresponding to the method claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses content recommendation and delivery.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.